Citation Nr: 1037997	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for bladder cancer, including 
as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board confirmed the RO's denial of the claim in a May 2009 
decision.  The Veteran appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court), and the Court 
granted a Joint Motion for Remand (JMR) in November 2009.  The 
JMR requested that the May 2009 Board decision be vacated and 
remanded to allow the Board to consider whether an examination 
was necessary to obtain an opinion as to whether the Veteran's 
bladder cancer was related to exposure to Agent Orange or 
otherwise related to active service.  A medical opinion has been 
obtained from the Veterans Health Administration (VHA) and, as 
discussed below, no further development is necessary for 
appellate review.


FINDINGS OF FACT

1.  The record shows that the Veteran served in the Republic of 
Vietnam during the Vietnam era, and was released from active duty 
in August 1970.

2.  The Veteran has been diagnosed with, and has undergone 
medical and surgical treatment since 2001 for, bladder cancer.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's bladder cancer 
is related to his active service, including presumed exposure to 
herbicide agents.



CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service, to include 
as a result of in-service exposure to Agent Orange or any other 
herbicide agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the decision of the U.S. 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  


If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In August 2004, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  The 
Veteran was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 38 
C.F.R. § 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in his 
possession to the RO.  A March 2006 letter described how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the August 2004 letter 
did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  Although the Veteran did 
not receive Dingess notice until after initial adjudication of 
the claim (because the initial rating decision occurred prior to 
the Court's ruling in Dingess), it is clear that he was provided 
with the opportunity to participate in the processing of his 
claim so as to render any defect in notice non-prejudicial.  For 
example, the December 2004 rating decision and March 2006 SOC 
explained the basis for the RO's action, and the SOC provided him 
with an additional 60-day period to submit more evidence.  In 
addition, the Veteran has demonstrated through submission of 
statements and additional evidence that he was aware of the type 
of evidence required to substantiate his claim.  Moreover, the 
benefit being sought is not being granted in this case, so the 
Board will not reach the issue of disability rating or effective 
date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Additionally, the 
Veteran has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and representative 
had demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has not 
identified any evidence which he would have submitted if Dingess 
notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and private treatment records.  
As mentioned above, the Court granted a JMR in November 2009 that 
vacated and remanded the Board's prior May 2009 decision, 
indicating that the Board should consider whether a medical 
opinion was necessary to decide the claim.  In response to the 
JMR, the Board requested a VHA opinion and received a response in 
June 2010 that included an opinion as to whether the Veteran's 
bladder cancer was related to exposure to Agent Orange.  The 
reviewer provided adequate bases for his opinion in the form of 
citation to medical literature.  Thus, the Board finds that no 
further development, and in particular, no further examination or 
medical opinion, is necessary in this case.  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In certain cases, service connection can be presumed if a veteran 
was exposed to a herbicide agent during active service.  
Presumptive service connection is warranted for the following 
disorders: AL amyloidosis; chloracne or other acneform disease 
consistent with chloracne; Type II diabetes; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2010).

Presumptive service connection for these disorders as a result of 
Agent Orange exposure is warranted if the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  The governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent . . . unless 
there is affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. 
No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with such 
exposure.  The NAS was to determine, to the extent possible, 
whether there was a statistical association between the suspect 
disease and herbicide exposure, taking into account the strength 
of the scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in the 
Republic of Vietnam during the Vietnam era; and whether there is 
a plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect disease.  
The NAS was required to submit reports of its activities every 
two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that there 
is no positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-
608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 
2007); 74 Fed. Reg. 21,258-260 (May 7, 2009).  The most recent 
issuance by the Secretary has added ischemic heart disease, 
Parkinson's disease, and hairy cell leukemia to the list of 
presumptive disabilities in the regulation.  See Final Rule, 75 
Fed. Reg. 53,202-216 (Aug. 31, 2010).  

When a disease is first diagnosed after service but not within an 
applicable presumptive period, service connection may 
nevertheless be established by evidence demonstrating that 
disease was in fact incurred during service.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no 
presumptive service connection available, direct service 
connection can be established if the record contains competent 
medical evidence of a current disease process with a relationship 
to exposure to an herbicide agent while in military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends that his bladder cancer was 
caused by exposure to Agent Orange while he was in Vietnam during 
active service.  

The Veteran's DD Form 214 shows service in Vietnam from December 
1968 to December 1969, and his DA Form 20, Record of Assignments, 
shows that he served as a ground control radar repairman.  His 
service treatment records (STRs) are negative for any 
manifestation of bladder problems.  The October 1967 enlistment 
and May 1970 separation examination reports are normal.  

More than 30 years after separation from service, the Veteran was 
diagnosed with bladder cancer in January 2001 after he reported 
blood in his urine.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint or 
treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Dr. M.S., a urologist, recommended surgery to remove the bladder 
tumor which had been detected.  The claims file does not contain 
the operative report, but it appears likely that Dr. M.S. 
performed the surgery in January 2001.  

The Veteran continued to treat with Dr. M.S. for follow-up and 
for other non-related conditions.  Recurrence of the cancer was 
discovered in November 2001, and the Veteran underwent 
intravesical therapy in November and December 2001.  As of April 
2002, there was no evidence of the cancer.  

In September 2002, a bladder biopsy showed transitional cell 
carcinoma, and the Veteran underwent laser fulguration of the 
bladder tumors in October 2003.  As of June 2004, urine 
cytologies were negative, and there was no evidence of any 
obvious tumors.  

In October 2004, Dr. M.S. authored a letter detailing the history 
of the Veteran's cancer.  Specifically, he stated that the 
Veteran was diagnosed with bladder cancer in January 2001 and, 
after surgery was performed later that month, the final diagnosis 
was transitional cell carcinoma, Grade 2, non-invasive.  The 
doctor went on to describe the recurrences and subsequent 
treatment.  Currently, the October 2004 cytoscopy showed 2 
slightly suspicious lesions, which were biopsied, and pathology 
results were pending.  

Later in October 2004, Dr. M.S. wrote another letter stating that 
the Veteran had manifested a small recurrence of the cancer that 
month, which was treated in the office.  In addition, the doctor 
opined that it was likely that exposure to chemicals during 
active service could have caused the Veteran's bladder cancer.  
He explained that bladder cancers are directly related to 
exposure to carcinogenic agents, and thus it is likely that such 
exposure was the cause in the Veteran's case.  

In June 2010, Dr. B.M., a Medical Doctor and Master of Public 
Health at the West Haven, CT, VA Medical Center (VAMC), reviewed 
the Veteran's claims file and provided a nexus opinion at the 
Board's request.  The  physician wrote that a review of medical 
literature from the report "Veterans and Agent Orange 2008" 
(VAO 2008) indicates a lack of support for a causal relationship 
between Agent Orange exposure and the latter development of 
transitional cell carcinoma of the bladder.  The literature cited 
by the VAO 2008 was appended to the VHA opinion.  The reviewing 
physician also discussed the case with an oncology attending 
physician in preparing the opinion.  In summary, the reviewer 
stated it is less likely than not that the Veteran's presumed 
exposure to Agent Orange while in Vietnam is related to the 
development of his transitional cell carcinoma.

There are no additional records describing treatment for bladder 
cancer.  

The Board first considers whether a grant of presumptive service 
connection is warranted under 38 C.F.R. § 3.309(e), for herbicide 
exposure.  This regulation enables an allowance of presumptive 
service connection only for the diseases listed at 38 C.F.R. § 
3.309(e), as stated above.  The Veteran in this case has been 
diagnosed with, and treated for, bladder cancer, which is not 
among the diseases specified in section 3.309(e) for diseases 
specific to herbicide-exposed veterans.  Thus, even though he 
served in Vietnam, a grant of presumptive service connection 
based on herbicide exposure is not permissible here.  

The Board has also considered whether there is any other evidence 
linking the Veteran's current bladder cancer to herbicide 
exposure, so as to allow for a grant of direct service 
connection, and finds that the preponderance of the evidence is 
against such a grant.

First, the Board has considered the October 2004 letter from Dr. 
M.S., the June 2010 opinion of Dr. B.M., and the findings of the 
NAS, discussed above, and finds that the competent medical 
evidence weighs against a grant of service connection.  In cases 
such as this, where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province to 
weigh the probative value of those opinions.  In Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans 
Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that 
the physician reaches. . . .  As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province 
of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, 
the Board does not err by favoring one competent medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Greater weight may be placed on one examiner's opinion over 
another depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which, they have 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the 
thoroughness and detail of a medical opinion are among the 
factors for assessing the probative value of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).
  
In October 2004, Dr. M.S. wrote a letter, described above, 
stating it is likely that the Veteran's cancer was caused by 
exposure to carcinogenic chemicals during service.  He did not 
specify the type of chemicals which he believes likely caused the 
cancer, nor did he provide any rationale or medical studies used 
as a basis for his opinion.  The doctor's opinion, therefore, 
appears to be speculative at best.  Service connection may not be 
based on a resort to speculation or remote possibility.  38 
C.F.R. § 3.102.  See Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from a 
disability was deemed speculative); Bloom v. West, 12 Vet. App. 
185, 186-87 (1999) (a treating physician's opinion that service 
"could have" precipitated disability found too speculative).  
The Court has held that such statements indicate a possibility, 
but not a probability, of a nexus.  See also Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (physician's comment couched in terms 
of "may or may not" was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which 
does little more than suggest possibility of causation is 
insufficient to establish service connection); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the Veteran 
"may" have had pertinent symptoms also implied "may or may 
not," and was deemed speculative).  Considering these holdings 
by the Court of Appeals, the Board concludes that Dr. M.S.'s 
opinion is conclusory and speculative in nature.

By contrast, the Board finds most probative the opinion of Dr. 
B.M., who reviewed the Veteran's claims file and consulted with 
an oncologist in the course of providing his opinion as to both 
direct and presumptive service connection.  The doctor also cited 
to the specific literature he reviewed and used in reaching his 
conclusion that it is unlikely that exposure to Agent Orange 
caused bladder cancer.  
Thus, because the opinion of Dr. B.M. includes a rationale, 
unlike Dr. M.S.'s opinion, the Board assigns Dr. B.M.'s opinion 
more weight in making its findings.  In addition, the Board notes 
that the findings of the NAS, that there is inadequate or 
insufficient evidence to determine an association between bladder 
cancer and exposure to herbicides, support Dr. B.M.'s opinion.  
See Veterans and Agent Orange: Update 2008 (NAS 2008) table S-1.  
The NAS found that, in the case of bladder cancer, available 
studies were of insufficient quality, consistency, or statistical 
power to permit a conclusion regarding the presence or absence of 
an association between the cancer and exposure to herbicides in 
Vietnam.  Thus, the Board finds that the competent evidence 
weighs against a grant of direct service connection, on either a 
direct or presumptive basis.  We acknowledge the contention of 
the representative, in Appellant's Brief submitted in September 
2010, that the VHA reviewing physician did not provide a "full 
and complete" opinion as to direct service connection.  However, 
the Board finds that, by both addressing the NAS studies and 
consulting with an oncology attending physician, the reviewer 
sufficiently addressed the causation issue raised in this case.

To whatever extent the Veteran may believe his bladder cancer 
originated in service and was latent over the years, continuity 
of symptomatology has not been established in this case.  The 
Board acknowledges that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss pain and other experienced symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit 
Court has held that in certain situations, lay evidence can even 
be sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), the Federal Circuit commented that 
competence to establish a diagnosis of a condition can exist when 
(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  See also 
Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).


Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's urinary tract problems are 
found to be capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider the 
credibility of such evidence.  The Veteran's service records show 
no evidence of any urinary tract issues or related symptoms in 
active service.  Following service, he did not have any 
documented urinary tract problems until 2001, when he reported 
blood in his urine.  Even considering his statements as competent 
evidence of the initial manifestations of the condition, there 
were no complaints until more than 30 years after his separation 
from service.  While he is clearly sincere in his beliefs, in 
light of these factors, the Veteran's current statements to the 
effect that he has experienced continuous symptomatology since 
active service, while competent, are not deemed to be credible.  
Therefore, the absence of documented complaints of or treatment 
for urinary tract problems, and of any diagnosis referable to the 
bladder for over three decades following his military discharge 
is more probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 
59 (1994).  Accordingly, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's own 
statements.
 
Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for bladder cancer, 
the benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for bladder cancer, including as due to 
herbicide exposure, is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


